Name: Commission Regulation (EEC) No 2219/83 of 2 August 1983 re-establishing the levying of customs duties on certain women' s, girls' and infants' garments, products of category 80 (code 0800) and originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/32 Official Journal of the European Communities 4. 8 . 83 COMMISSION REGULATION (EEC) No 2219/83 of 2 August 1983 re-establishing the levying of customs duties on certain women's, girls' and infants' garments, products of category 80 (code 0800) and originating in Thai ­ land, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of certain women's, girls' and infants' garments, products of category 80, the relevant ceiling amounts to 1,100 tonnes ; whereas, on 20 July 1983, imports into the Community of certain women's, girls' and infants' garments, products of cate ­ gory 80, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level : Article 1 As from 7 August 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0800 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 Women's, girls ' and infants ' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments, of wool , of cotton or of man-made textile fibres (') OJ No L 363, 23 . 12. 1982, p . 92. 4. 8 . 83 Official Journal of the European Communities No L 213/33 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President